560 S.E.2d 800 (2002)
355 N.C. 285
Norwood FENNELL and Annie Fennell, Administrators of the Estate of Kenneth B. Fennell, Deceased
v.
NORTH CAROLINA DEPARTMENT OF CRIME CONTROL AND PUBLIC SAFETY.
No. 561P01.
Supreme Court of North Carolina.
March 6, 2002.
Alan McSurely, Chapel Hill, for Norwood & Annie Fennell.
William H. Borden, Special Deputy Attorney General, for State of North Carolina.
Prior report: 145 N.C.App. 584, 551 S.E.2d 486.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: "Denied by order of the Court in conference, this the 6th day of March 2002."
Justice EDMUNDS recused.